Citation Nr: 1825254	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California, that granted service connection for PTSD at an initial evaluation of 30 percent from September 21, 2011.

In August 2014, on VA Form 9 entitled Appeal to Board of Veterans' Appeals, the Veteran indicated he does not want a Board hearing.  In August 2016, through his accredited representative, in a filed brief, the Veteran waived prior review of all new evidence before the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 30 percent for service-connected PTSD. 

VA last examined the Veteran's PTSD in December 2011.  The examiner estimated the overall severity of the Veteran's PTSD was mild in nature, but also noted it caused some mild impairment in his social and occupational functioning.  In August 2016, the Veteran indicated through his accredited representative that his PTSD had worsened since his 2011 examination, and specifically moved the Board to provide a new PTSD examination.  In August 2014, upon VA Form 9, the Veteran stated he continues to go in for his PTSD condition and feels he is worse than what was then stated.  The Board also observes that several clinical notes in the Veteran's VA medical records describe visits addressing PTSD, including November 2015 through January 2017; and a detailed medical provider letter from the Middletown Vet Center dated July 2014.

A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date treatment records should be obtained.

Generally, as any decision with respect to the PTSD claim noted above may affect a claim for TDIU, a claim for a TDIU is inextricably intertwined and therefore TDIU adjudication is deferred usually until adjudication of a PTSD claim.  See Parker v. Brown, 7 Vet. App. 116 (1994);  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  However, in this case, the Board notes the RO granted Individual Unemployability (IU) in a March 2017 rating decision, which mentions PTSD as a factor.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any outstanding VA and private treatment records pertaining to the Veteran's service-connected PTSD.

2. Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD. The claims folder should be made available to and reviewed by the examiner in connection with the examination.  The examiner should identify all current manifestations of the service-connected PTSD.  T

 3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






